Citation Nr: 1013236	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  04-13 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for hearing loss of 
the left ear.

2.  Entitlement to service connection for hearing loss of 
the right ear.

3.  Entitlement to an initial compensable rating for a post 
operative mid-back scar effective December 1, 2002, and 
entitlement to an initial rating in excess of 10 percent for 
the post operative mid-back scar effective September 8, 
2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to 
November 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois that denied claims of service connection 
for hearing loss as well as granted service connection for a 
post operative mid-back scar and assigned a noncompensable 
rating for that scar effective December 1, 2002.  In July 
2006, the Veteran testified at a hearing before a Veterans' 
Law Judge that is no longer employed by the Board.  In 
February 2007, the Board remanded the appeal for additional 
development.  In a November 2008 rating decision, the RO 
granted the Veteran's scar a 10 percent rating effective 
from September 8, 2008.  In April 2009, the Board once again 
remanded the appeal for additional development.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The law requires that a Board member who conducts a hearing 
must participate in the decision on appeal and if he is 
unable to participate in the decision the claimant must be 
afforded an opportunity to have another hearing.  
38 U.S.C.A. § 7107(c) (West 2002).  In this regard, in 
February 2010 the Board notified the Veteran that the 
Veterans Law Judge who conducted his July 2006 hearing is no 
longer in the Board's employ and asked if he wanted another 
hearing.  In March 2010, the Veteran notified the Board that 
he wanted another hearing before a Veterans' Law Judge 
sitting at the RO.  Accordingly, a remand to schedule the 
requested hearing is required.  See 38 C.F.R. § 20.703 
(2009).

To ensure compliance with due process requirements, this 
appeal is REMANDED to the RO/AMC for the following action:

The RO/AMC should schedule the Veteran 
for a hearing before a Veterans Law 
Judge sitting at the RO.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
by the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

